The power of the Court to grant new trials in any cases, is derived from the statute. Sec. 4 of an act in relation to the Supreme Court, confers the power and defines the cases in which it is to be exercised. After conferring power to grant trials and new trials in cases decided in the Supreme Court and Courts of Common Pleas, it goes on to say, that the "said Court shall and may exercise the same powers in granting a trial in all cases decided at a Special Court of Common Pleas or before any justice of the peace, if no trial shall have been had thereon."
There having been a full trial before the Special Court in this case, this Court has no jurisdiction over the petition, which must therefore be dismissed. *Page 124